Citation Nr: 0206064	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for the postoperative residuals of right (major) 
shoulder dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, as is the case 
with the issue here, a separate rating can be assigned for 
separate periods of time--a practice known as "staged" 
rating.  In light of this Court decision, the issue has been 
recharacterized as noted above.

In August 1998, the Board remanded the veteran's claim for 
further development, including a VA opinion by the physician 
who performed the veteran's last examination, with the goal 
of determining the range of motion in which the veteran 
experiences pain on motion and the amount of functional loss, 
if any, caused by the veteran's service-connected disorder.  

The Board has reviewed the record and has determined that the 
RO accomplished the action requested in the August 1998 
remand to the extent possible.  In this regard, the veteran 
was informed of his right to submit additional evidence and 
argument and he was asked to identify any sources of recent 
medical treatment for any right shoulder disability.  
Outpatient treatment records were added to the file and the 
Board has no reason to believe that any other additional 
pertinent records remain outstanding.  Finally, in 
fulfillment of the remand requests, a medical opinion has 
been obtained from the physician who had previously examined 
the veteran, with regard to the concerns regarding pain, 
limitation of motion, and functional impairment.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected postoperative residuals 
of right (major) shoulder dislocations are manifested by 
symptoms in an unexceptional disability picture that are 
productive of some limitation of motion of the right arm, 
limitation of certain activities due to pain, and minimal 
functional loss; there is evidence of degenerative changes, 
but no evidence of a fibrous union of the humerus, nonunion 
of the humerus, or loss of the humeral head, and range of 
motion of the right arm is not limited to shoulder level.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's postoperative residuals of right 
(major) shoulder dislocations have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5201, 5202, and 
5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The other salient 
features of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding pertinent Federal Government records or other 
records that have been identified by the claimant.  Moreover, 
the veteran has not indicated that he has had pertinent 
treatment through a private facility.  In addition, the RO 
has obtained all pertinent records from VA medical care 
providers.  In this regard, the Board notes that existing 
records pertaining to the veteran's service have been 
obtained; post-service VA treatment records have been 
obtained; and VA examinations have been conducted and their 
reports obtained.  All these records are discussed below 
where pertinent.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, 
including a detailed letter dated in April 2001, which 
provided actual notice of all the evidence of record and 
informed the veteran of the evidence he could submit to 
support his claim.  The April 2001 letter also served to 
describe how the tasks of developing the record are 
allocated.  Further, the RO provided the veteran VA 
examinations in February 1996 and February 1998, and obtained 
the medical opinion requested on remand.  In addition, the 
veteran was provided copies of rating decisions explaining 
why his service-connected postoperative residuals of right 
(major) shoulder dislocations have been assigned a 10 percent 
evaluation, and why a higher evaluation was not assigned.  
Furthermore, the veteran has been sent statements of the case 
and supplemental statements of the case explaining his rights 
and responsibilities and informing him of the laws and 
regulations involved in his claim.

There is no indication that there is any existing evidence 
that could substantiate the claim that has not been obtained.  
Accordingly, in light of all of these considerations, the 
Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Essentially, the veteran and his representative assert that 
the manifestations of the veteran's right shoulder disorder 
warrant a rating in excess of 10 percent. Specifically, it is 
contended that the veteran experiences constant pain, and 
that the pain is particularly severe with weather changes and 
with increased use of the arm.

Service medical records show that the veteran injured his 
right shoulder in April 1979.  Subsequent records show that 
he had recurrent anterior dislocation of the right shoulder 
and that he underwent surgery (May modification and Bristow 
repair) in January 1980.  Follow-up examination in March 1982 
showed the condition to be stable without tenderness.  
Additional findings included full range of motion and 
excellent strength without atrophy.  Upon service separation 
examination in December 1991, it was noted that the veteran's 
medical history included right shoulder surgery.  No 
residuals of this disorder were recorded.  

Post service VA examination in August 1992 was essentially 
negative for postoperative right shoulder residuals.  
Specifically, it was reported that the veteran hurt his 
shoulder in the 1970s, that he underwent an operation, and 
that he has no significant problem with the shoulder except 
for an occasional dull pain when he lifts.  Physical 
examination revealed a well-healed scar on the anterior 
aspect of the right shoulder.  The examiner also found that 
the veteran had full range of pain-free motion of the right 
shoulder.  The impression included history of right shoulder 
injury with no current problem. 

By way of a January 1993 rating action, the RO granted 
service connection for the  postoperative residuals of right 
(major) shoulder dislocations and assigned the resultant 
disability a noncompensable rating, effective February 8, 
1992.  The veteran appealed this initial rating.

VA outpatient treatment records showed treatment for right 
shoulder pain in December 1993 and February 1994.

Upon VA examination in February 1996, right shoulder range of 
motion testing showed 170 degrees of abduction, 165 degrees 
of flexion, internal rotation of 80 degrees, and external 
rotation of 75 degrees.  The veteran reported increasing 
pain, especially in the anterior aspect.  X-rays showed 
evidence of previous surgery with a partially threaded screw 
seen overlying the inferior glenohumeral aspect of the joint 
space.  There was indistinctness noted of the inferior aspect 
of the glenoid rim, anteriorly, inferiorly, and possible 
posteriorly.  There were no abnormal soft tissue 
calcifications, and the right acromioclavicular joint 
appeared intact.

Upon rating decision in May 1996, the RO increased the 
veteran's right shoulder disability evaluation to 10 percent, 
effective February 8, 1992.  This grant was based primarily 
on the contemporaneous clinical findings related above.

Upon VA orthopedic examination in February 1998, the veteran 
reported that since his inservice right shoulder surgery, he 
had stopped experiencing dislocations.  He continued, 
however, to complain of pain, especially with weather changes 
and with increased use of the arm.  He reported that he 
needed to compensate using his left arm more than he 
otherwise would.  He was currently employed as a certified 
nurse's assistant, and he said that doing this type of work 
aggravated his shoulder pain.  Physical examination showed 
scars consistent with his surgery.  The range of motion was 
limited by pain.  In the anterior flexion mode he was able to 
achieve 160 degrees and then 175 degrees with pain.  
Extension was to 170 degrees, with pain beginning at 
approximately 150 degrees through 170 degrees.  External and 
internal rotation were to 90 degrees; both produced pain in 
the right shoulder.  On rotatory motions, no crepitus was 
palpated or heard.  The examiner's impression was of chronic 
right shoulder pain, status post stabilization surgery.  X-
rays showed osteoarthritic changes.

As noted in the introduction above, the Board remanded the 
veteran's claim for additional development in August 1998.

Pursuant to the remand requests, the veteran's examination 
was returned to the physician who performed the February 1998 
examination so that he could provide additional medical 
opinions with regard to pain, limitation of motion, and 
functional loss due to the veteran's service-connected right 
shoulder disorder.  On the March 1999 report from this 
physician, it was noted that the veteran was found to have 
limitation in range of motion secondary to pain.  
Specifically, he opined that the veteran experienced pain 
through approximately 50 percent of the arc on external and 
internal rotations, or, in other words, that he felt pain 
from 45 to 90 degrees on external rotation and from 45 to 90 
degrees on internal rotation.  No muscular atrophy or 
weakness was appreciated.  Repeated use of the right shoulder 
resulted in increasing discomfort in that area.  X-rays 
revealed osteoarthritic change, which was new, as compared to 
a prior X-ray obtained on February 6, 1996.   The examiner 
noted that based on this finding it is likely that increased 
use of the right shoulder will result in a mild to moderate 
degree of functional impairment.  In normal day-to-day 
activities, it is likely that the veteran suffers from a 
minimal degree of functional impairment due to the right 
shoulder pain.  He repeated the fact that during the 
examination, no evidence of muscle loss, damage or fatigue 
was appreciated.

In a March 2001 VA Form 646, the veteran's service 
representative indicated that the veteran's right shoulder 
disorder was worse than implied by the 10 percent rating and 
she pointed out that the file contains X-ray evidence of 
arthritis with limitation of range of motion due to pain.

Reports of VA outpatient treatment dating from February 1995 
through March 2001 show no treatment for problems related to 
the shoulders.  Additional VA progress notes dating from 
April 2001 through January 2002, likewise, show no treatment 
for the veteran's service-connected postoperative residuals 
of right (major) shoulder dislocations.


III.  Analysis  

The veteran maintains, in substance, that the disability due 
to his service-connected postoperative residuals of right 
(major) shoulder dislocations is more disabling than 
reflected in the current 10 percent rating assigned that 
condition.  

As will be explained below, the Board finds that the 
disability due to the veteran's service-connected right 
shoulder disorder does not warrant a rating in excess of 10 
percent at any point since the effective date of this initial 
rating in February 1992.  

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  In assessing the degree of disability attributable to 
a service-connected disorder, the disorder is generally 
viewed in relation to its whole history.  38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that VA must consider the possibility of entitlement to 
a "staging" of ratings based on separate periods based on the 
facts found during the appeal period because the present 
claim is based on an initial assignment of a rating 
disability.  See Fenderson, supra.
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's right shoulder disorder is currently rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203 for 
impairment of the clavicle or scapula.

Under this provision, impairment of the clavicle or scapula 
with malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula with nonunion and 
without loose movement is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and with loose movement is assigned a 20 percent disability 
rating.  Dislocation of the clavicle or scapula warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).  A note under this provision allows for evaluation of 
problems with the clavicle or scapula based on impairment of 
function of the contiguous joint.

Review of the record does not reveal any medical evidence 
showing that the veteran's service-connected right shoulder 
disorder involves impairment of the clavicle or the scapula, 
with nonunion or with loose movement.  Furthermore, while the 
veteran's service-connected disorder involved a history of 
dislocation, he no longer experiences problems with 
dislocations.  The veteran has specifically indicated that he 
has not suffered right shoulder dislocations since the 
inservice operation correcting that problem.  Without 
evidence of nonunion, loose movement or dislocation, a rating 
in excess of 10 percent is not possible under the provisions 
of Diagnostic Code 5203.

Turning to other Diagnostic Codes for evaluating disorders of 
the shoulder, the Board notes that Diagnostic Code 5202 
provides a 20 percent evaluation for  impairment of the 
humerus, with recurrent dislocation of the major or minor 
shoulder at the scapulohumeral joint, with infrequent 
episodes of dislocation and guarding of movement only at 
shoulder level.  A 30 percent evaluation is assigned with 
frequent episodes and guarding of all arm movements, if the 
major arm is affected.  Malunion of the major humerus 
warrants a 20 percent evaluation when accompanied by moderate 
deformity, and a 30 percent disability rating when the 
deformity is marked.  38 C.F.R. Part 4, Diagnostic Code 5202 
(2001).  This Diagnostic Code further provides a 50 percent 
evaluation for fibrous union of the major humerus, a 60 
percent evaluation for nonunion (false flail joint) of the 
major humerus, and a 80 percent evaluation for loss of the 
head of the major humerus (flail shoulder).

The veteran's service-connected disorder is manifested 
chiefly by pain and limitation in range of motion, with 
degenerative changes.  The file contains no medical evidence 
showing current problems with: impairment of the humerus; 
recurrent dislocation; episodes of dislocation and guarding 
of movements; malunion of the humerus accompanied by moderate 
or marked deformity; fibrous union of the humerus; nonunion 
(false flail joint) of the humerus; or loss of the head of 
the humerus (flail shoulder).  Without medical evidence 
indicating that the veteran's service-connected disorder 
produces any of these types of disabilities, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5202.

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, degenerative arthritis and arthritis due 
to trauma will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Diagnostic Code 5201 provides for a 20 percent disability 
rating when there is  limitation of motion of either arm to 
shoulder level.  In addition, limitation of motion of the 
major extremity midway between the side and shoulder level is 
rated 30 percent, and limitation of motion of the major 
extremity to 25 degrees from the side is rated 40 percent.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201.

The Board notes that the normal range of motion of the 
shoulder is from 0 degrees of flexion (forward elevation) to 
180 degrees of flexion, from 0 degrees of abduction to 180 
degrees of abduction, from 0 degrees of external rotation to 
90 degrees of external rotation, and from 0 degrees of 
internal rotation to 90 degrees of internal rotation.  38 
C.F.R. § 4.71, Plate I.

The veteran's service-connected disorder is manifest by X-ray 
evidence of arthritis and painful limitation of motion.  The 
most recent examination indicated that the veteran exhibits 
pain-free motion to 160 degrees on anterior flexion and to 
150 degrees on extension.  While the veteran was able to 
reach full range of motion to 90 degrees on both internal and 
external rotation, he was only able to do so with pain from 
45 to 90 degrees in both directions.  Despite these findings 
of some limitation of motion on internal and external 
rotation, a 20 percent disability rating is not warranted 
under the provisions of Diagnostic Code 5201, since the 
veteran's range of motion is not limited to the shoulder 
level.

Under Diagnostic Code 5201, the provisions pertinent to pain 
and its effect on functional impairment may be considered.  
In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
diagnostic code governing limitation of motion. To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

While giving due consideration to the objective findings of 
pain on the limits of range of motion on rotation, it remains 
a fact that this degree of reduction in full range of motion 
caused by the pain is not so significant as to warrant a 
compensable rating under the provisions for rating limitation 
of motion (at Diagnostic Code 5201).  The veteran's current 
10 percent rating is warranted under Diagnostic Code 5003, 
which allows for a 10 percent rating when the limitation of 
motion of a specific major joint is noncompensable under the 
appropriate diagnostic code.  The right shoulder pain 
however, does not warrant a higher evaluation under 38 C.F.R. 
§§ 4.40 and 4.45 because a preponderance of the medical 
evidence does not substantiate additional loss of range of 
motion, weakness, excess fatigue or incoordination in his 
right shoulder due to physiologic pain.  In fact, the Board 
notes that the VA physician provided the medical opinion in 
his March 1999 report that the veteran suffered from a 
minimal degree of functional impairment due to the right 
shoulder pain in normal day-to-day activities, and a mild to 
moderate degree of functional loss likely with increased use.  
The Board finds this level of functional impairment is well 
within the range contemplated by the currently assigned 
rating based upon pain on motion.  Assigning a separate 
rating based upon functional loss would effectively 
constitute rating the same manifestation twice, an action 
expressly prohibited by the rating schedule.  38 C.F.R. § 
4.14 (2001) 

Based on the all of the evidence of record, it is clear that 
the majority of findings do not reflect limitation of motion 
that would even meet a 20 percent evaluation under Diagnostic 
Code 5201.  Thus, the Board finds that a higher evaluation 
for pain based on additional loss of range of motion, 
weakness, excess fatigue, or incoordination is not warranted.

Accordingly, the Board concludes that a disability rating in 
excess of 10 percent for the service-connected post operative 
residuals of right (major) shoulder dislocations is not 
warranted, based on the application of 38 C.F.R. §§ 4.40, 
4.45, and  4.71a, Diagnostic Codes 5201, 5202 and 5203 
(2001).  Furthermore, since the evidence of record does not 
show that the symptoms of the service-connected right 
shoulder disorder have met the criteria for a rating in 
excess of 10 percent at any point since the effective date of 
this initial evaluation, staged ratings are not for 
application.  See Fenderson, supra.

The Board has considered the possible application of the 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has given 
consideration to evaluating the veteran's service-connected 
right shoulder orthopedic disability under other Diagnostic 
Codes.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Since there is no currently diagnosed clinical evidence of 
ankylosis of the right shoulder the veteran's right shoulder 
disability is not entitled to a higher rating pursuant to 
Diagnostic Codes 5200 (ankylosis of scapulohumeral 
articulation).  In addition, while medical evidence has noted 
the existence of an external surgical scar on the right 
shoulder, a preponderance of the evidence is against the 
finding of a painful and tender scar and a separate 10 
percent evaluation on this basis.  The surgical scars were 
found to be well healed on VA examination.
 
The Board also cannot conclude that the disability picture as 
to the veteran's right shoulder disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria. 38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted. 


ORDER

An initial evaluation in excess of 10 percent for the 
postoperative residuals of right (major) shoulder 
dislocations is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

